internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si 4-plr-102177-99 date date index number 2511-dollar_figure 2519-dollar_figure number release date re legend decedent spouse trust date date date date child a child b child c this is in response to your letter dated date and prior correspondence in which you request a ruling concerning the application of sec_2511 and sec_2519 of the internal_revenue_code to a proposed transaction under decedent’s will executed on date decedent bequeathed the residue of his estate to a revocable_trust that decedent and spouse had created on date on date prior to decedent’s death the revocable_trust was amended restated and renamed trust under the terms of trust if decedent predeceases spouse then the trustee is to divide the trust estate into a marital trust decedent’s trust and a survivor’s trust after funding the survivor’s trust and decedent’s trust the residue of the trust property is to be allocated to the marital trust the marital trust provides that the trust income is to be paid to spouse for life upon the death of spouse the marital trust property is divided into equal shares to be held in separate trusts one share to be held for each living child of the settlor and one share to be held for the surviving issue of a deceased child under the terms of each trust after the child attains age the trustee shall pay to the child the net_income of the trust if the income is not sufficient for the child’s reasonable support health maintenance and education in accordance with the child’s accustomed standard of living the trustee is to pay the child as much of the principal as is necessary for such purpose when the child attains age the trustee is to distribute of the principal to the child when the child attains age the trustee is to distribute of the remaining principal to the child when the child attains age ½ of the balance is to be distributed to the child if the child has attained age or when the spouse dies and the trust is divided into shares the trustee is to distribute to the child or ½ of the trust share as the case may be on the death of a child the balance of the child’s share is to be divided into a number of trusts equal to the number of child’s surviving issue grandchildren and deceased issue with living issue if a grandchild has attained age the grandchild’s trust is to be distributed outright to the grandchild if a grandchild has not attained age then the trustee is to distribute as much of the net_income and principal as the trustee considers necessary for the grandchild’s proper support health maintenance and education after the grandchild attains age the trustee is to distribute all the net_income to the grandchild the trustee also has discretion to distribute corpus to the grandchild when a grandchild attains age the trustee is to distribute of the corpus to the grandchild at age ½ of the balance is to be distributed and at age the balance is to be distributed if a grandchild predeceases a child but is survived by issue the trustee is to pay as much of the net_income and principal as the trustee considers necessary for the issues’ proper support health maintenance and education when the youngest issue attains age the trustee is to distribute the trust corpus to the grandchild’s issue by right of representation decedent died on date on a timely filed estate_tax_return decedent’s executor elected to treat the assets passing to the marital trust as qualified_terminable_interest_property qtip under sec_2056 decedent is survived by spouse age child a age child b age and child c age child a has two children ages and and child b has one child age spouse proposes to purchase the remainder_interest in the martial trust a guardian ad litem will be appointed to represent any minor and unborn issue spouse will transfer cash equal to the present_value of the right to receive the trust corpus on the spouse’s death under the terms of the transaction spouse will be reimbursed for the gift_tax imposed on the transaction the trustee of the marital trust will then distribute all the trust assets to spouse you have requested a ruling that if spouse purchases the remainder_interest in the marital trust as proposed then spouse will make a gift_for gift_tax purposes equal to the greater of i under sec_2519 the present_value of the remainder_interest or ii under sec_2511 and sec_2512 the amount transferred by spouse in exchange for the remainder_interest sec_2044 provides that the value of the gross_estate includes the value of any property described in sec_2044 in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of the property to the decedent under sec_2056 sec_2056 provides that the value of the taxable_estate is except as limited by sec_2056 determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 if an interest passing to the surviving_spouse will terminate no deduction is allowed with respect to such interest if after termination of the spouse's interest an interest in the property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than the surviving_spouse or the estate of such spouse sec_2056 provides that qualified_terminable_interest_property qtip for purposes of sec_2056 is treated as passing to the surviving_spouse and no part of such property is treated as passing to any person other than the surviving_spouse in general qualified_terminable_interest_property is property in which the spouse receives a qualifying_income_interest_for_life and with respect to which the executor makes an election to treat the property as qtip sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that the section applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 under sec_2519 if a surviving_spouse disposes of any part of the qualifying_income interest the spouse is treated as making a gift of the remainder_interest in the underlying property ie all interests in the property other than the income_interest correspondingly under sec_2511 the disposition of the income_interest by the spouse is treated as a gift to the extent the income_interest is transferred to another for less than adequate_consideration under sec_25_2519-1 the amount treated as a transfer upon disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the term disposition as used in sec_2519 applies broadly to circumstances in which the surviving spouse's right to receive the income is relinquished or otherwise terminated by whatever means h_rep_no th cong 1st sess in revrul_98_8 1998_7_irb_24 the surviving_spouse acquired the remainder_interest in a qtip_trust by transferring to the remainderman a promissory note equal to the actuarial value of the remainder_interest subsequently the trustee distributed the trust assets to the spouse and the spouse paid the balance due on the note with trust assets the revenue_ruling concludes that the transaction constitutes a disposition of the spouse’s income_interest for purposes of sec_2519 resulting in a gift of the present_value of the remainder_interest or in the alternative a transfer of the promissory note for less than adequate_consideration resulting in a gift equal to the value of the promissory note accordingly the revenue_ruling concludes that the spouse made a gift equal to the greater of i the present_value of the remainder_interest pursuant to sec_2519 or ii the value of the property or cash transferred in exchange for the remainder_interest pursuant to sec_2511 and sec_2512 the ruling notes that the result would be the same if the spouse transferred cash in exchange for the remainder_interest rather than issuing a note in the present case the proposed transaction is similar to the one considered in revrul_98_8 therefore spouse will be regarded as making a gift equal to the greater of i the present_value of the remainder_interest ie the amount of the transfer under sec_2519 and sec_25_2519-1 or ii the amount transferred by spouse in exchange for the remainder_interest pursuant to sec_2511 and sec_2512 however the amount subject_to gift_tax must be adjusted to reflect any reimbursement spouse receives under the terms of the transaction for the gift_tax imposed on the transfer except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george l masnik chief branch enclosure copy for purposes
